DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 5, and 6 are objected to because of the following informalities: the phrase “an electric motor” in claim 2, “an active short circuit state” and “a safety pulse off state” in claims 5 and 6 should be re-written as “the electric motor”, “the active short circuit state”, and “the safety pulse off state” respectively. Examiner believes that these been already part of claim 1. Examiner also suggests applicant to review the entire claims to fix such abnormalities, if any. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MANKEL M DE102016210238A1.

Regarding claim 1, MANKEL teaches 
A motor control method for a vehicle (See para 0001), wherein the method comprises: determining that a motor control unit (MCU) (Electric drive) malfunctions (See para 0004 and 0009); monitoring an output alternating current frequency of an electric motor (Item 200) (See para 0025, 0051, and 0057-0059); and controlling, based on the output alternating current frequency, the electric motor to switch between an active short circuit state and a safety pulse off state. (See para 0039, 0067, and 0068)

Regarding claim 2, MANKEL teaches, wherein the monitoring an output alternating current frequency of an electric motor comprises: obtaining an alternating current value output by the electric motor; converting the alternating current value into a digital pulse-width modulation signal by using a zero-crossing detector; and converting a frequency of the digital pulse-width modulation signal into a first voltage value (D1) by using a frequency-to-voltage converter. (See para 0059, 0060, and 0061)

Regarding claim 3, MANKEL teaches, wherein the frequency of the digital pulse-width modulation signal is equal to or proportional to a frequency of the alternating current value. (See para 0018. PWM is directly related to the speed)

Regarding claim 4, MANKEL teaches, wherein the controlling, based on the output alternating current frequency, the electric motor to switch between an active short circuit state and a safety pulse off state comprises: when the output alternating current frequency is less than a first threshold, switching an inverter (Item 207. See para 0069) connected to the electric motor to the safety pulse off state. (See para 0019. The speed is determined using the phase current and the frequency of the current is also related to the speed as mentioned in para 0018 and 0025)

Regarding claim 5, MANKEL teaches, wherein the controlling, based on the output alternating current frequency, the electric motor to switch between an active short circuit state and a safety pulse off state further comprises: when the output alternating current frequency is greater than or equal to the first threshold, switching the inverter to the active short circuit state. (See para 0019 and 0020. It should be noted that the freewheeling operation is initiated when the speed falls below the specified speed threshold and the current is proportional to the speed.)

Regarding claim 6, MANKEL teaches, wherein the controlling, based on the output alternating current frequency, the electric motor to switch between an active short circuit state and a safety pulse off state comprises: if the first voltage value is less than a second threshold, switching an inverter connected to the electric motor to the safety pulse off state; and if the first voltage value is greater than or equal to the second threshold, switching the inverter to the active short circuit state. (See para 0006)

Regarding claim 7, MANKEL teaches 
 A motor control circuit (See Fig. 1, item 0056) for a vehicle, wherein the circuit comprises: a monitoring circuit (Items 105 and 107) configured to monitor an output alternating current frequency of an electric motor when it is determined that a motor control unit (MCU) malfunctions; and a switching circuit (Item 118) configured to control, based on the output alternating current frequency, the electric motor to switch between an active short circuit state and a safety pulse off state. (See claim 1 rejection for detail)

Regarding claim 8, MANKEL teaches 
, wherein the motor control circuit is connected in parallel to the motor control unit (MCU) (Item 102) (See para 0056).

Regarding claim 9, MANKEL teaches 
, wherein the monitoring circuit comprises: an alternating current sensor configured to obtain an alternating current value output by the electric motor; a zero-crossing detector configured to convert the alternating current value into a digital pulse-width modulation signal; and a frequency-to-voltage converter configured to convert a frequency of the digital pulse-width modulation signal into a first voltage value. (See claim 2 rejection for detail)

Regarding claim 10, MANKEL teaches 
, wherein the frequency of the digital pulse-width modulation signal is equal to or proportional to a frequency of the alternating current value. (See claim 3 rejection for detail)


Regarding claim 11, MANKEL teaches 
, wherein the switching circuit comprises: a comparator (Item 113) configured to compare the first voltage value (D1) with a reference threshold (Item 117); and switching logic (Logic inside item 118) configured to: when the first voltage value is less than the reference threshold, switch an inverter (Item 207) connected to the electric motor to the safety pulse off state, wherein the switching logic is further configured to: when the first voltage value is greater than or equal to the reference threshold, switch the inverter to the active short circuit state. (See para 0061, and 0065-0069)

Regarding claim 12, MANKEL teaches 
 A motor drive system (See Fig. 1), comprising a motor control unit (MCU) (Item 102) and the motor control circuit according to claim 7 (See claim 7 rejection for detail) and connected in parallel to the motor control unit (MCU) (See para 0056).

Regarding claim 13, MANKEL teaches 
 A vehicle (See para 0001), comprising the motor drive system according to claim 12. (See claim 12 rejection for detail)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MURATA et al. (US Pub. No. 2017/0264229 A1) discloses switching from short circuit mode to shut off mode based on rotation speed as shown in Fig. 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846